EXHIBIT 10.1
 
SECURITIES  PURCHASE  AGREEMENT
 
This Securities Purchase Agreement, dated as of June 27, 2012 (this
“Agreement”), is entered into by and between Cord Blood America, Inc., a Florida
corporation (the “Company”), and Tonaquint, Inc., a Utah corporation, its
successors and/or assigns (“Buyer”).
 
RECITALS:
 
A.          The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration for offers
and sales to accredited investors afforded, inter alia, under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(2) of the 1933 Act.
 
B.           The Buyer wishes to acquire from the Company, and the Company
desires to issue and sell to the Buyer, the Note (as defined below), which Note
will be convertible into shares of common stock of the Company, par value
$0.0001 per share (the “Common Stock”), upon the terms and subject to the
conditions of the Note, this Agreement and the other Transaction Documents (as
defined below).
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.   CERTAIN DEFINITIONS. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:
 
“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.
 
“Buyer’s Counsel” means Carman Lehnhof Israelsen LLP.
 
“Buyer Control Person” means each manager, executive officer, promoter, and such
other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).
 
“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.
 
“Closing Date” means the date of the closing of the purchase and sale of the
Securities.
 
“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.
 
“Company Counsel” means Stephen Morgan.
 
“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system.
 
 
1

--------------------------------------------------------------------------------

 
 
“Conversion Date” means the date a Holder submits a Conversion Notice, as
provided in the Note.
 
“Conversion Notice” has the meaning ascribed to it in the Note.
 
“Conversion Shares” means the shares of Common Stock issuable upon any
conversion of the Note and/or in payment of accrued interest, as contemplated in
the Note.
 
“Delivery Date” has the meaning ascribed to it in the Note (with respect to
Conversion Shares).
 
“Holder” means the Person holding the relevant Securities at the relevant time.
 
“Last Audited Date” means March 31, 2012.
 
“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (a) adversely
affect the legality, validity or enforceability of the Note or any of the
Transaction Documents, (b)  have or result in a material adverse effect on the
results of operations, assets, or financial condition of the Company and its
subsidiaries, taken as a whole, or (c) adversely impair the Company’s ability to
perform fully on a timely basis its material obligations under any of the
Transaction Documents or the transactions contemplated thereby.
 
“Maturity Date” has the meaning ascribed to it in the Note.
 
“Permitted Liens” means (i) any Lien (as defined herein) for taxes not yet due
or delinquent or being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, and (iii) any
Lien created by operation of law, such as materialmen’s liens, mechanics’ liens
and other similar liens, arising in the ordinary course of business with respect
to a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings; (iv) Liens up to a maximum amount of
$25,000 in favor of Havi Enterprises, LLC.
 
“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.
 
“Principal Trading Market” means (a) NYSE Amex, (b) the New York Stock Exchange,
(c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the OTC
Bulletin Board, (f) the OTCQX or OTCQB, or (g) such other market on which the
Common Stock is principally traded at the relevant time, but shall not include
the “pink sheets.”
 
“Rule 144” means (a) Rule 144 promulgated under the 1933 Act or (b) any other
similar rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration under the 1933
Act.
 
“Securities” means the Note and the Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares.
 
“State of Incorporation” means Florida.
 
“Subsidiary” or “Subsidiaries” means, as of the relevant date, any subsidiary or
subsidiaries of the Company (whether or not included in the Company’s SEC
Documents) whether now existing or hereafter acquired or created.
 
“Trading Day” means any day during which the Principal Trading Market shall be
open for business.
 
“Transaction Documents” means this Agreement, the Note, the Security Agreement
(defined below), the Transfer Agent Letter (defined below), the Confession
(defined below), and all other certificates, documents, agreements, resolutions
and instruments delivered to any party under or in connection with this
Agreement, as the same may be amended from time to time.
 
“Transfer Agent” means, at any time, the transfer agent for the Common Stock.
 
“U.S. Subsidiaries” has the meaning set forth in Section 4.23.
 
“Wire Instructions” means the wire instructions for the Purchase Price (as
defined below), as provided by the Company, set forth on ANNEX I.
 
2.             AGREEMENT TO PURCHASE; PURCHASE PRICE.
 
2.1.  Purchase.
 
(a)       Subject to the terms and conditions of this Agreement and the other
Transaction Documents, the undersigned Buyer hereby agrees to purchase from the
Company a Secured Convertible Promissory Note in the principal amount of
$1,252,000 substantially in the form attached hereto as ANNEX II (the “Note”).
The Note shall be secured by a Security Agreement substantially in the form
attached hereto as ANNEX III listing all of the Company’s assets as security for
the Company’s obligations under the Transaction Documents (the “Security
Agreement”). In consideration thereof, the Buyer shall pay the purchase price
amount set forth on the Buyer’s signature page to this Agreement (the “Purchase
Price”). The Purchase Price shall be paid in accordance with the Wire
Instructions.
 
(b)       In consideration for the Purchase Price, the Company shall, at the
Closing (defined below):
 
(i)       Execute and deliver to the Buyer a Judgment by Confession
substantially in the form attached hereto as ANNEX IV (the “Confession”).
 
(ii)  Execute and deliver to the Transfer Agent, and the Transfer Agent shall
execute to indicate its acceptance thereof, the irrevocable transfer agent
instruction letter substantially in the form attached hereto as ANNEX V (the
“Transfer Agent Letter”).
 
(c)       At the Closing, the Buyer shall deliver to the Company the Purchase
Price.
 
 
3

--------------------------------------------------------------------------------

 
 
2.2.  Form of Payment; Delivery of Securities.  The purchase and sale of the
Securities shall take place at a closing (the “Closing”) to be held at the
offices of the Buyer on the Closing Date.  At the Closing, the Company will
deliver the Transaction Documents to the Buyer against delivery by the Buyer to
the Company of the Purchase Price.
 
2.3.  Purchase Price. The Note carries an original issue discount of $112,000.00
(the “OID”).  In addition, the Company agrees to pay $20,000.00 to the Buyer to
cover the Buyer’s legal fees, accounting costs, due diligence, monitoring and
other transaction costs incurred in connection with the purchase and sale of the
Securities, all of which amount is included in the initial principal balance of
the Note (the “Transaction Expenses”). The Purchase Price, therefore, shall be
$1,120,000.00, computed as follows: $1,252,000.00 principal balance, less the
OID, less the Transaction Expenses.
 
3.            BUYER REPRESENTATIONS AND WARRANTIES. The Buyer represents and
warrants to, and covenants and agrees with, the Company, as of the date hereof
and as of the Closing Date, as follows:
 
3.1.  Binding Obligation. The Transaction Documents to which the Buyer is a
party, and the transactions contemplated hereby and thereby, have been duly and
validly authorized by the Buyer.  This Agreement has been executed and delivered
by the Buyer, and this Agreement is, and each of the other Transaction Documents
to which the Buyer is a party, when executed and delivered by the Buyer (if
necessary), will be valid and binding obligations of the Buyer enforceable in
accordance with their respective terms, subject as to enforceability only to
general principles of equity and to bankruptcy, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally.
 
3.2.  Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Regulation D.
 
4.            COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and
warrants to the Buyer as of the date hereof and as of the Closing Date that:
 
4.1.  Rights of Others Affecting the Transactions.  There are no preemptive
rights of any stockholder of the Company, as such, to acquire the Securities. No
other party has a currently exercisable right of first refusal which would be
applicable to any or all of the transactions contemplated by the Transaction
Documents.
 
4.2.  Status.  The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted.  The Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect.  The Company has registered its stock
under Section 12(g) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”), and is obligated to file reports pursuant to Section 13 or
Section 15(d) of the 1934 Act. The Company has not taken any action designed to
terminate, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act, nor has the
Company received any notification that the SEC is contemplating terminating such
registration.  The Common Stock is quoted on the Principal Trading Market.  The
Company has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Company has maintained all requirements on its part for the
continuation of such quotation. The Company has not, in the twelve (12) months
preceding the date hereof, received notice from the Principal Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Principal Trading Market. The Company is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements.
 
 
4

--------------------------------------------------------------------------------

 
 
4.3.  Authorized Shares.
 
(a)  The authorized capital stock of the Company consists of 5 million shares of
Preferred Stock, $$0.0001 par value per share, no shares of which have been
issued, and 250,000,000 shares of Common Stock, $0.0001 par value per share, of
which approximately 249,999,364 are outstanding. Of the outstanding shares of
Common Stock, certain shares are beneficially owned by Affiliates of the
Company, as set forth in the Company’s SEC filings.
 
(b)  Other than as set forth in the Company’s SEC Documents, there are no
outstanding securities which are convertible into or exchangeable for shares of
Common Stock, whether such conversion is currently exercisable or exercisable
only upon some future date or the occurrence of some event in the future.
 
(c)  All issued and outstanding shares of Common Stock have been duly authorized
and validly issued and are fully paid and non-assessable. After considering all
other commitments that may require the issuance of Common Stock, the Company
will be required to increase the number of authorized and unissued shares of
Common Stock to effect the issuance of the Shares as contemplated
hereunder.  Accordingly, the Company shall take such action as may be necessary
under its Articles of Incorporation, Bylaws, and the laws of the State of
Florida to increase the number of authorized shares of its common stock within
120 days after the Closing Date to an amount sufficient to comply with the Share
Reserve (defined below).
 
(d)  The Shares have been duly authorized by all necessary corporate action on
the part of the Company, and, when issued (1) on conversion of, or in payment of
interest on the Note in accordance with the terms thereof, or (2) at the Closing
in accordance with the terms of this Agreement, as applicable, will have been
duly and validly issued, fully paid and non-assessable, free from all taxes,
liens, claims, pledges, mortgages, restrictions, obligations, security interests
and encumbrances of any kind, nature and description, and will not subject the
Holder thereof to personal liability by reason of being a Holder.
 
(e)  The Conversion Shares are enforceable against the Company and the Company
presently has no claims or defenses of any nature whatsoever with respect to the
Conversion Shares.
 
4.4.  Transaction Documents and Stock. This Agreement and each of the other
Transaction Documents, and the transactions contemplated hereby and thereby,
have been duly and validly authorized by the Company. This Agreement has been
duly executed and delivered by the Company and this Agreement is, and the Note,
the Security Agreement, and each of the other Transaction Documents, when
executed and delivered by the Company (if necessary), will be, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, subject as to enforceability only to general principles of equity and to
bankruptcy, insolvency, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally.
 
4.5.  Non-contravention. The execution and delivery of this Agreement and each
of the other Transaction Documents by the Company, the issuance of the
Securities in accordance with the terms hereof and thereof, and the consummation
by the Company of the other transactions contemplated by this Agreement, the
Note, the Security Agreement, and the other Transaction Documents do not and
will not conflict with or result in a breach by the Company of any of the terms
or provisions of, or constitute a default under (i) the Certificate of
Incorporation or bylaws of the Company, each as currently in effect, (ii) any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, including any listing agreement for the Common Stock except as herein
set forth, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except such conflict, breach or default which would not have or
result in a Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
 
4.6.  Approvals.  No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders of the Company is required to be obtained
by the Company for the issuance and sale of the Securities to the Buyer as
contemplated by this Agreement, except such authorizations, approvals and
consents as have been obtained.
 
4.7.  Filings; Financial Statements.  None of the Company’s SEC Documents
contained, at the time they were filed, any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading. The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC under the 1934 Act on a timely basis or has received a valid extension
of such time of filing and has filed any such report, schedule, form, statement
or other document prior to the expiration of any such extension.  As of their
respective dates, the financial statements of the Company included in the
Company’s SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyer which is not
included in the Company’s SEC Documents, including, without limitation,
information referred to in this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.
 
4.8.  Absence of Certain Changes.  Since the Last Audited Date, there has been
no Material Adverse Effect, except as disclosed in the Company’s SEC Documents.
Since the Last Audited Date, except as provided in the Company’s SEC Documents,
the Company has not (i) incurred or become subject to any material liabilities
(absolute or contingent) except liabilities incurred in the ordinary course of
business consistent with past practices; (ii) discharged or satisfied any
material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other material tangible assets, or canceled any material debts
owed to the Company by any third party or material claims of the Company against
any third party, except in the ordinary course of business consistent with past
practices; (v) waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.
 
4.9.  Full Disclosure.  There is no fact known to the Company or that the
Company should know after having made all reasonable inquiries that would
reasonably be expected to have or result in a Material Adverse Effect that has
not been disclosed in writing to the Buyer (other than conditions known to the
public generally or as disclosed in the Company’s SEC Documents).
 
 
6

--------------------------------------------------------------------------------

 
 
4.10.    Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Transaction
Documents.  The Company is not aware of any valid basis for any such claim that
(either individually or in the aggregate with all other such events and
circumstances) could reasonably be expected to have a Material Adverse Effect.
There are no outstanding or unsatisfied judgments, orders, decrees, writs,
injunctions or stipulations to which the Company is a party or by which it or
any of its properties is bound, that involve the transactions contemplated
herein or that, alone or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.
 
4.11.    Absence of Events of Default.  Neither the Company nor any of its
Subsidiaries is in violation of or in default with respect to (i) its
Certificate of Incorporation or bylaws or other organizational documents, each
as currently in effect, or any material judgment, order, writ, decree, statute,
rule or regulation applicable to such entity; or (ii) any material mortgage,
indenture, agreement, instrument or contract to which such entity is a party or
by which it or any of its properties or assets are bound (nor is there any
waiver in effect which, if not in effect, would result in such a violation or
default), except such breach or default which would not have or result in a
Material Adverse Effect.
 
4.12.    Absence of Certain Company Control Person Actions or Events.  Other
than as set forth in the Company’s SEC Documents, none of the following has
occurred during the past five (5) years with respect to a Company Control
Person:
 
(a)       A petition under the federal bankruptcy laws or any state insolvency
law was filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he or she was a general partner at or within
two (2) years before the time of such filing, or any corporation or business
association of which he or she was an executive officer at or within two (2)
years before the time of such filing;
 
(b)       Such Company Control Person was convicted in a criminal proceeding or
is a named subject of a pending criminal proceeding (excluding traffic
violations and other minor offenses);
 
(c)       Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him or her from, or
otherwise limiting, the following activities:
 
(i)        acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;
 
(ii)       engaging in any type of business practice; or
 
(iii)      engaging in any activity in connection with the purchase or sale of
any security or commodity or in connection with any violation of federal or
state securities laws or federal commodities laws;
 
 
7

--------------------------------------------------------------------------------

 
 
(d)       Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than sixty (60)
calendar days the right of such Company Control Person to engage in any activity
described in Section 4.12(c)) above, or to be associated with Persons engaged in
any such activity; or
 
(e)       Such Company Control Person was found by a court of competent
jurisdiction in a civil action or by the CFTC or SEC to have violated any
federal or state securities law, and the judgment in such civil action or
finding by the CFTC or SEC has not been subsequently reversed, suspended, or
vacated.
 
4.13.    No Undisclosed Liabilities or Events.  The Company has no liabilities
or obligations other than those disclosed in the Transaction Documents or the
Company’s SEC Documents or those incurred in the ordinary course of the
Company’s business since the Last Audited Date, or which individually or in the
aggregate, do not or would not have a Material Adverse Effect.  No event or
circumstance has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable laws, rules or regulations, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed.  There are no proposals
currently under consideration or currently anticipated to be under consideration
by the Board of Directors or the executive officers of the Company which
proposal would (i) change the Certificate of Incorporation or bylaws of the
Company, each as currently in effect, with or without stockholder approval,
which change would reduce or otherwise adversely affect the rights and powers of
the stockholders of the Common Stock or (ii) materially or substantially change
the business, assets or capital of the Company, including its interests in
Subsidiaries.
 
4.14.    No Integrated Offering.  Neither the Company nor any of its Affiliates
nor any Person acting on its or their behalf has, directly or indirectly, made
any offer or sale of any security of the Company or solicited any offer to buy
any such security under circumstances that would eliminate the availability of
the exemption from registration under Regulation D in connection with the offer
and sale of the Securities as contemplated hereby.
 
4.15.    Dilution.  Each of the Company and its executive officers and directors
is aware that the number of shares of Common Stock issuable upon the execution
of this Agreement, the conversion of the Note, or pursuant to the other terms of
the Transaction Documents may have a dilutive effect on the ownership interests
of the other stockholders (and Persons having the right to become stockholders)
of the Company.  The Company specifically acknowledges that its obligation to
issue the Conversion Shares upon conversion of the Note, is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other stockholders of the Company, and the Company will
honor such obligations, including honoring every Conversion Notice, unless the
Company is subject to an injunction (which injunction was not sought by the
Company or any of its directors or executive officers) prohibiting the Company
from doing so.
 
4.16.    Fees to Brokers, Placement Agents and Others.  The Company has taken no
action which would give rise to any claim by any Person for a brokerage
commission, placement agent or finder’s fees or similar payments by the Buyer
relating to this Agreement or the transactions contemplated hereby.  Except for
such fees arising as a result of any agreement or arrangement entered into by
the Buyer without the knowledge of the Company (a “Buyer’s Fee”), the Buyer
shall have no obligation with respect to such fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
subsection that may be due in connection with the transactions contemplated
hereby.  The Company shall indemnify and hold harmless each of the Buyer, its
employees, officers, directors, stockholders, managers, agents, and partners,
and their respective Affiliates, from and against all claims, losses, damages,
costs (including the costs of preparation and attorneys’ fees) and expenses
suffered in respect of any such claimed or existing fees (other than a Buyer’s
Fee, if any).
 
 
8

--------------------------------------------------------------------------------

 
 
4.17.    Disclosure.  All information relating to or concerning the Company set
forth in the Transaction Documents or in the Company’s SEC Documents or other
public filings provided by or on behalf of the Company to the Buyer is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or exists with respect to the Company or its business,
properties, prospects, operations or financial conditions, which under
applicable laws, rules or regulations, requires public disclosure or
announcement by the Company.
 
4.18.    Confirmation.  The Company agrees that, if, to the knowledge of the
Company, any events occur or circumstances exist prior to the payment of the
Purchase Price by the Buyer to the Company which would make any of the Company’s
representations or warranties set forth herein materially untrue or materially
inaccurate as of such date, the Company shall immediately notify the Buyer in
writing prior to such date of such events or circumstances, specifying which
representations or warranties are affected and the reasons therefor.
 
4.19.    Title. The Company and the Subsidiaries, if applicable, own and have
good and marketable title in fee simple absolute to, or a valid leasehold
interest in, all their respective real properties and good title to their other
respective assets and properties, subject to no liens, claims or encumbrances
except as have been disclosed to the Buyer.
 
4.20.    Intellectual Property.
 
(a)          Ownership.  The Company owns or possesses or can obtain on
commercially reasonable terms sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses
(software or otherwise), information, know-how, inventions, discoveries,
published and unpublished works of authorship, processes and any and all other
proprietary rights (“Intellectual Property”) necessary to the business of the
Company as presently conducted, the lack of which could reasonably be expected
to have a Material Adverse Effect.  Except for agreements with its own employees
or consultants, standard end-user license agreements, support/maintenance
agreements and agreements entered in the ordinary course of the Company’s
business, all of which have been made available for review by the Buyer, there
are no outstanding options, licenses or agreements relating to the Intellectual
Property of the Company, and the Company is not bound by or a party to any
options, licenses or agreements with respect to the Intellectual Property of any
other person or entity.  The Company has not received any written communication
alleging that the Company has violated or, by conducting its business as
currently conducted, would violate any of the Intellectual Property of any other
person or entity, nor is the Company aware of any basis therefor.  The Company
is not obligated to make any payments by way of royalties, fees or otherwise to
any owner or licensor of or claimant to any Intellectual Property with respect
to the use thereof in connection with the present conduct of its business other
than in the ordinary course of its business.  There are no agreements,
understandings, instruments, contracts, judgments, orders or decrees to which
the Company is a party or by which it is bound which involve indemnification by
the Company with respect to infringements of Intellectual Property, other than
in the ordinary course of its business.
 
(b)         No Breach by Employees.  The Company is not aware that any of its
employees is obligated under any contract or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
materially interfere with the use of his or her efforts to promote the interests
of the Company or that would conflict with the Company’s business as presently
conducted.  Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated.  The Company does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by the Company of which it is aware.
 
 
9

--------------------------------------------------------------------------------

 
 
4.21.    Opinion. Either (a) counsel to the Company has delivered to the Buyer
an opinion letter, or (b) the Company shall accept, in its reasonable
discretion, an opinion letter prepared by legal counsel of Buyer’s choosing (in
either case, the “Opinion Letter”), stating that (i) the Company is not a “Shell
Company” as such term is defined in Rule 144, (ii) the Company has not been a
Shell Company for the preceding twelve (12) months, (iii) the Company is in
compliance with all filing requirements under Rule 144 as of the date hereof,
and (iv) the Shares may be sold by the Buyer without any restrictions pursuant
to Rule 144, so long as the applicable holding period specified by Rule 144 is
satisfied, and, as applicable, the Company shall give instructions to its
Transfer Agent to issue shares of Common Stock upon conversion of the Note based
upon or otherwise consistent with such Opinion Letter.
 
4.22.    Environmental Matters.
 
(a)         No Violation. There are, to the Company’s knowledge, with respect to
the Company or any of its Subsidiaries or any predecessor of the Company, no
past or present violations of Environmental Laws (as defined below), releases of
any material into the environment, actions, activities, circumstances,
conditions, events, incidents, or contractual obligations which may give rise to
any common law environmental liability or any liability under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 or similar
federal, state, local or foreign laws and neither the Company nor any of its
Subsidiaries has received any notice with respect to any of the foregoing, nor
is any action pending or, to the Company’s knowledge, threatened in connection
with any of the foregoing. The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
 
(b)         No Hazardous Materials. Other than those that are or were stored,
used or disposed of in compliance with applicable law, no Hazardous Materials
are contained on or about any real property currently owned, leased or used by
the Company or any of its Subsidiaries, and no Hazardous Materials were released
on or about any real property previously owned, leased or used by the Company or
any of its Subsidiaries during the period the property was owned, leased or used
by the Company or any of its Subsidiaries, except in the normal course of the
Company’s or any of its Subsidiaries’ business.
 
(c)         No Storage Tanks.  There are no underground storage tanks on or
under any real property owned, leased or used by the Company or any of its
Subsidiaries that are not in compliance with applicable law.
 
4.23.    U.S. Subsidiaries. All of the Company’s subsidiaries organized in a
jurisdiction located in the United States are as follows (“U.S. Subsidiaries”):
(i) CorCell Companies, Inc., a Nevada corporation, (ii) CorCell, Ltd., a Nevada
corporation, (iii) Cord Partners, Inc., a Florida corporation, (iv) CBA
Professional Services, Inc., d/b/a/ BodyCells, Inc., a Florida corporation (v)
CBA Properties, Inc., a Florida corporation, and (vi) Career Channel Inc., a
Florida corporation.
 
 
10

--------------------------------------------------------------------------------

 
 
4.24.    Use of Proceeds. The proceeds will be used to repay debt owedby the
Company and Subsidiaries to JMJ Financial (as described in the Company’s SEC
Documents) and to fund the general operations of the Company and its U.S.
Subsidiaries.
 
(a)         JMJ Financial. Concurrent with the Closing, Company will use loan
proceeds and other cash, as needed, to repay all debt owed to JMJ Financial,
thereby terminating any right of first refusal that JMJ Financial may have in
connection with providing financing to the Company.  JMJ Financial has consented
to the Company entering into this Agreement.
 
(b)         Payment to U.S. Subsidiaries.From the loan proceeds, at least
$100,000 will be transferred to each of the U.S. Subsidiaries.
 
4.25.    UCC Termination Statements. Prior to Closing, the Company shall have
filed UCC3 termination notices for all Liens other than the Permitted Liens that
have not previously been terminated.
 
5.            CERTAIN COVENANTS AND ACKNOWLEDGMENTS.
 
5.1.      Covenants and Acknowledgements of the Buyer.
 
(a)        Transfer Restrictions.  The Buyer acknowledges that (1) the
Securities have not been and are not being registered under the provisions of
the 1933 Act and, except as included in an effective registration statement, the
Shares have not been and are not being registered under the 1933 Act, and may
not be transferred unless (A) subsequently registered thereunder, or (B) the
Buyer shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from registration under the 1933 Act; (2) any sale of the Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
such Rule and further, if such Rule is not applicable, any resale of such
Securities under circumstances in which the seller, or the Person through whom
the sale is made, may be deemed to be an underwriter, as that term is used in
the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (3) except as
otherwise provided herein, neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder.
 
(b)        Restrictive Legend.  The Buyer acknowledges and agrees that, until
such time as the relevant Securities have been registered under the 1933 Act,
and may be sold in accordance with an effective registration statement, or until
such Securities can otherwise be sold without restriction, whichever is earlier,
the certificates and other instruments representing any of the Securities shall
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of any such Securities):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)        Confession of Judgment. The Buyer agrees it will not file the
Confession unless and until an Event of Default (as defined in the Note) under
the Note has occurred; provided, however, that upon such an Event of Default,
the Buyer shall be entitled to immediately file such the Confession in an ex
parte fashion.
 
5.2.      Covenants, Acknowledgements and Agreements of the Company. As a
condition to the Buyer’s obligation to purchase the Securities contemplated by
this Agreement, and as a material inducement for the Buyer to enter into this
Agreement and the other Transaction Documents, until all of the Company’s
obligations hereunder and the Note are paid and performed in full, or within the
timeframes otherwise specifically set forth below, the Company shall comply with
the following covenants:
 
(a)        Filings.  From the date hereof until the date that is six (6) months
after all the Conversion Shares either have been sold by the Buyer, or may
permanently be sold by the Buyer without any restrictions pursuant to Rule 144
(the “Registration Period”), the Company shall  timely make all filings required
to be made by it under the 1933 Act, the 1934 Act, Rule 144 or any United States
state securities laws and regulations thereof applicable to the Company or by
the rules and regulations of the Principal Trading Market, and such filings
shall conform to the requirements of applicable laws, regulations and government
agencies, and, unless such filings are publicly available on the SEC’s EDGAR
system (via the SEC’s web site at no additional charge), the Company shall
provide a copy thereof to the Buyer promptly after such filings. Without
limiting the foregoing, the Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Buyer promptly after such filing. Additionally, within four (4) Trading Days
following the date of this Agreement, the Company shall file a current report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and approved by the
Buyer and attaching the material Transaction Documents as exhibits to such
filing. The Company shall further redact all confidential information from such
Form 8-K. Additionally, the Company shall furnish to the Buyer, so long as the
Buyer owns any Securities, promptly upon request, (1) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
1933 Act and the 1934 Act, (2) a copy of the most recent annual or quarterly
report of the Company, and (3) such other information as may be reasonably
requested to permit the Buyer to sell such Securities pursuant to Rule 144
without registration.
 
(b)        Reporting Status.  So long as the Buyer beneficially owns Securities
and for at least twenty (20) Trading Days thereafter, the Company shall file all
reports required to be filed with the SEC pursuant to Sections 13 or 15(d) of
the 1934 Act, and shall take all reasonable action under its control to ensure
that adequate current public information with respect to the Company, as
required in accordance with Rule 144, is publicly available, and shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination.
 
 
12

--------------------------------------------------------------------------------

 
 
(c)        Listing.  The Common Stock shall be listed or quoted for trading on
any of (1) NYSE Amex, (2) the New York Stock Exchange, (3) the Nasdaq Global
Market, (4) the Nasdaq Capital Market, (5) the OTC Bulletin Board, or (6) the
OTCQX or OTCQB. The Company shall promptly secure the listing of all of the
Conversion Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all securities from time
to time issuable under the terms of the Transaction Documents. The Company shall
comply in all material respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Trading Market and/or the
Financial Industry Regulatory Authority, Inc. (“FINRA”) or any successor
thereto, as the case may be, applicable to it at least through the date which is
sixty (60) calendar days after the date on which the Note has been converted or
paid in full.
 
(d)       Use of Proceeds.  The Company shall use the net proceeds received
hereunder for working capital and general corporate purposes only; provided,
however, the Company will not use such proceeds to pay fees payable to any
broker or finder relating to the offer and sale of the Note.
 
(e)        Publicity, Filings, Releases, Etc.  Neither party shall disseminate
any information relating to the Transaction Documents or the transactions
contemplated thereby, including issuing any press releases, holding any press
conferences or other forums, or filing any reports (collectively, “Publicity”),
without giving the other party reasonable advance notice and an opportunity to
comment on the contents thereof.  Neither party will include in any such
Publicity any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be included.  In
furtherance of the foregoing, the Company shall provide to the Buyer’s Counsel a
draft of the first current report on Form 8-K or a quarterly or annual report on
Form 10-Q or 10-K, as the case may be, intended to be made with the SEC which
refers to the Transaction Documents or the transactions contemplated thereby as
soon as practicable (but at least two (2) Trading Days before such filing will
be made) and shall not include in such filing (or any other filing filed before
then) any statement or statements or other material to which the Buyer
reasonably objects, unless in the reasonable opinion of counsel to the Company
such statement is legally required to be included. Notwithstanding the
foregoing, each of the parties hereby consents to the inclusion of the text of
the Transaction Documents in filings made with the SEC (but any descriptive text
accompanying or part of such filing shall be subject to the other provisions of
this subsection).
 
(f)        FINRA Rule 5110. In the event that the Corporate Financing Rule 5110
of FINRA is or becomes applicable to the transactions contemplated by the
Transaction Documents or to the sale by a Holder of any of the Securities, then
the Company shall, to the extent required by such rule, timely make any filings
and cooperate with any broker or selling stockholder in respect of any consents,
authorizations or approvals that may be necessary for FINRA to timely and
expeditiously permit the Holder to sell the Securities.
 
(g)       Keeping of Records and Books of Account. The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries shall be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and such Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.
 
 
13

--------------------------------------------------------------------------------

 
 
(h)       Corporate Existence.  The Company shall (1) do all things necessary to
remain duly qualified and in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary; (2) preserve and keep in full
force and effect all licenses or similar qualifications required by it to engage
in its business in all jurisdictions in which it is at the time so engaged; (3)
continue to engage in business of the same general type as conducted as of the
date hereof; and (4) continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder.
 
(i)         Taxes.  The Company shall pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.
 
(j)         Compliance. The Company shall comply in all material respects with
all federal, state and local laws and regulations, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations and
requirements (collectively, “Requirements”) of all governmental bodies,
insurers, departments, commissions, boards, courts, authorities, officials or
officers which are applicable to the Company, its business, operations, or any
of its properties, except where the failure to so comply would not have a
Material Adverse Effect; provided, however, that nothing provided herein shall
prevent the Company from contesting in good faith the validity or the
application of any Requirements.
 
(k)        Section 3(a)(9) and 3(a)(10) Transaction Consent Right. The Company
will not enter into any transaction or arrangement structured in accordance
with, based upon, or related or pursuant to in whole or in part Section 3(a)(9)
or Section 3(a)(10) of the 1933 Act without obtaining the prior express written
consent of the Buyer.
 
(l)         Litigation.  From and after the date hereof and until all of the
Company’s obligations hereunder and the Note are paid and performed in full, the
Company shall notify the Buyer in writing, promptly upon learning thereof, of
any litigation or administrative proceeding commenced or threatened against the
Company involving a claim in excess of $100,000.00.  Buyer is aware of the
Bayslitigation matter to the extent described in the Company’s SEC Documents.
 
(m)       Performance of Obligations.  The Company shall promptly and in a
timely fashion perform and honor all demands, notices, requests and obligations
that exist or may arise under the Transaction Documents.
 
 
14

--------------------------------------------------------------------------------

 
 
(n)       Failure to Make Timely Filings.  The Company agrees that, if the
Company fails to timely file on the SEC’s EDGAR system any information required
to be filed by it, whether on a Form 10-K, Form 10-Q, Form 8-K, Proxy Statement
or otherwise so as to be deemed a “reporting issuer” with current public
information under the 1934 Act, the Company shall be liable to pay to the
Holder, in addition to any other available remedies in the Transaction Documents
or at law or equity, an amount based on the following schedule (where “No.
Trading Days Late” refers to each Trading Day after the latest due date for the
relevant filing):
 

   
Late Filing Payment For
   
Each $10,000.00 of
No. Trading Days Late
 
Outstanding Principal of the Note
     
1
 
$100.00
2
 
$200.00
3
 
$300.00
4
 
$400.00
5
 
$500.00
6
 
$600.00
7
 
$700.00
8
 
$800.00
9
 
$900.00
10
 
$1,000.00
>10
 
$1,000.00 + $200.00 for each Trading
Day Late beyond 10 days

 
The Company shall pay any payments incurred under this subsection in immediately
available funds upon demand by the Holder; provided, however, that the Holder
making the demand may specify that the payment shall be made in shares of Common
Stock at the Conversion Price (as defined in and determined pursuant to the
Note) applicable to the date of such demand.  If the payment is to be made in
shares of Common Stock, such shares shall be considered Conversion Shares under
the Note, with the “Delivery Date” for such shares being determined from the
date of such demand. The demand for payment of such amount in shares of Common
Stock shall be considered a “Conversion Notice” under the Note (but the delivery
of such shares shall be in payment of the amount contemplated by this subsection
and not in payment of any principal or interest on the Note).
 
(o)       Authorized Shares.  The Company shall take all action necessary to, at
all times, have authorized and reserved for the purpose of issuance: the higher
of such number of shares of Common Stock (1) as shall be necessary to effect the
full conversion of the Note as of the relevant date of determination, multiplied
by two, and (2) equal to two times the Outstanding Balance (as defined in the
Note) of the Note as of the relevant date of determination, divided by the
then-current Conversion Price (as defined in and determined pursuant to the
Note) (the “Share Reserve”). If at any time the Share Reserve is less than
required herein at such time, the Company shall immediately increase the Share
Reserve in an amount equal to no less than the deficiency. If the Company does
not have sufficient authorized and unissued shares of Common Stock available to
increase the Share Reserve, the Company shall call and hold a special meeting of
the stockholders within thirty (30) calendar days of such occurrence, or as soon
as reasonably practicable, but in no event more than 90 days, for the sole
purpose of increasing the number of authorized shares of Common Stock. The
Company’s management shall recommend to the Company’s stockholders to vote in
favor of increasing the number of authorized shares of Common Stock.  Management
shall also vote all of its shares in favor of increasing the number of
authorized shares of Common Stock. The Company shall use its best efforts to
cause such additional shares of Common Stock to be authorized so as to comply
with the requirements of this Section. All calculations with respect to
determining the Share Reserve shall be made without regard to any limitations on
conversion of the Note.
 
 
15

--------------------------------------------------------------------------------

 
 
(p)        Right of First Refusal for Future Financing Arrangements. Unless it
shall have first delivered to the Buyer at least ten (10) Trading Days’ prior to
the closing of a Future Offering (as defined herein) a written notice describing
the proposed Future Offering, including the terms and conditions thereof and
proposed definitive documentation to be entered into in connection therewith,
and providing the Buyer an option within five (5) Trading Days of receiving such
notice to purchase the securities being offered in the Future Offering on the
same terms as contemplated by such Future Offering (the limitations referred to
in this sentence and the preceding sentence are collectively referred to as the
“Right of First Refusal”) (and subject to the exceptions described below), and
the Buyer has responded to the same by delivering written notice to the Company
indicating that the Buyer declines to so purchase any securities being offered
in the Future Offering, the Company will not conduct any equity financing
(including debt with an equity component) (“Future Offerings”) during the period
beginning on the Closing Date and ending at such time as the debt herein is
fully satisfied. In the event the terms and conditions of a proposed Future
Offering are amended in any respect after delivery of the notice to the Buyer
concerning the proposed Future Offering, the Company shall deliver a new notice
to the Buyer describing the amended terms and conditions of the proposed Future
Offering and the Buyer thereafter shall have an option during the seventy two
(72) hour period following delivery of such new notice to purchase the
securities being offered on the same terms as contemplated by such proposed
Future Offering, as amended. The foregoing sentence shall apply to successive
amendments to the terms and conditions of any proposed Future Offering. The
Right of First Refusal shall not apply to any transaction involving (i)
issuances of securities in a firm commitment underwritten public offering
(excluding a continuous offering pursuant to Rule 415 under the 1933 Act) or
(ii) issuances of securities as consideration for a merger, consolidation or
purchase of assets, or in connection with any strategic partnership or joint
venture (the primary purpose of which is not to raise equity capital), or in
connection with the disposition or acquisition of a business, product or license
by the Company. The Right of First Refusal also shall not apply to the issuance
of securities upon exercise or conversion of the Company’s options, warrants or
other convertible securities outstanding as of the date hereof or to the grant
of additional options or warrants, or the issuance of additional securities, as
approved by the Company’s board of directors in each case, under any Company
stock option or restricted stock plan approved by the stockholders of the
Company.
 
(q)        Change in Nature of Business. The Company shall not directly or
indirectly engage in any material line of business substantially different from
those lines of business conducted by or publicly contemplated to be conducted by
the Company on the date of this Agreement or any business substantially related
or incidental thereto. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, modify its or their
corporate structure or purpose if such modification may have a material adverse
effect on any rights of, or benefits to, the Holder under any of the Transaction
Documents.
 
(r)         Maintenance of Properties, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business, in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
 
(s)        Maintenance of Insurance.  The Company shall maintain, and cause each
of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.
 
 
16

--------------------------------------------------------------------------------

 
 
(t)        Restriction on Redemption. The Company shall not, directly or
indirectly, redeem or repurchase its capital stock without the prior express
written consent of the Holder.
 
(u)        Restriction on Transfer of Assets. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, convey or otherwise dispose of any
assets or rights of the Company or any Subsidiary owned or hereafter acquired,
whether in a single transaction or a series of related transactions, other than
(A) sales, leases, licenses, assignments, transfers, conveyances and other
dispositions of such assets or rights supported by fair market value
consideration as determined in the reasonable discretion of the board of
directors or the Chief Executive Officer of the Company or its Subsidiary, as
the case may be, or (B) sales of inventory in the ordinary course of business.
 
(v)        Existence of Liens. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, allow, grant, or
suffer to exist any mortgage, lien, pledge, charge, security interest, tax lien,
judgment or other encumbrance (collectively, “Liens”), upon the property or
assets (including accounts and contract rights) owned by the Company or any of
its Subsidiaries, other than Permitted Liens. The Company and its U.S.
Subsidiaries, as applicable, have repaid all amounts and satisfied all
obligations to all third parties other than those associated with the Permitted
Liens and those arising in the ordinary course of business, including without
limitation, all obligations owed to Shelter Island Opportunity Fund, LLC, Enable
Growth Partners LP, and South Garden.
 
(w)        Intellectual Property.  The Company shall not, and the Company shall
not permit any of its Subsidiaries, directly or indirectly, to encumber or allow
any Liens on, any of its copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, trademarks, service
marks and, to the extent permitted under applicable law, any applications
therefor, whether registered or not, and the goodwill of the business of the
Company and its Subsidiaries connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, other than Permitted Liens.
 
(x)        Transactions with Affiliates.  The Company shall not, nor shall it
permit any of its Subsidiaries to, enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a person that is not an Affiliate thereof.
 
(y)        Certain Negative Covenants of the Company.  From and after the date
hereof and until all of the Company’s obligations hereunder and the Note are
paid and performed in full, the Company shall not:
 
(i) Incur any new indebtedness for borrowed money that includes an equity
conversion component without complying with the Right of First Refusal set forth
in Section 5.2(r) hereof; provided, however, that if the Company is in breach of
any of its obligations under this Agreement, then Buyer shall also have the
right, in its sole and absolute discretion, to disallow any new indebtedness for
borrowed money without the prior written consent of Buyer.
 
 
17

--------------------------------------------------------------------------------

 
 
(ii) Enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of property or the rendering of any service, with any
Affiliate of the Company, or amend or modify any agreement related to any of the
foregoing, except on terms that are no less favorable, in any material respect,
than those obtainable from any person or entity who is not an Affiliate of the
Company.
 
(z)        Transfer Agent Reserve.  From and after the date hereof and until all
of the Company’s obligations hereunder and the Note are paid and performed in
full:
 
(i) the Company shall at all times require its Transfer Agent to establish a
reserve of shares of authorized but unissued Common Stock in an amount not less
than the Share Reserve (the “Transfer Agent Reserve”);
 
(ii) the Company shall require its Transfer Agent to hold the Transfer Agent
Reserve for the exclusive benefit of the Holder and shall authorize the Transfer
Agent to issue the shares of Common Stock held in the Transfer Agent Reserve to
the Holder only (subject to subsection (iii) immediately below);
 
(iii) the Company shall cause the Transfer Agent to agree that when the Transfer
Agent issues shares of Common Stock to the Holder pursuant to the Transaction
Documents, the Transfer Agent will not issue such shares from the Transfer Agent
Reserve, unless such issuance is pre-approved in writing by the Holder;
 
(iv) the Company shall cause the Transfer Agent to agree that it will not reduce
the Transfer Agent Reserve under any circumstances, unless such reduction is
pre-approved in writing by the Holder;
 
(v) no less frequently than quarterly, the Company shall recalculate the
Transfer Agent Reserve as of such time (each a “Transfer Agent Reserve
Calculation”), and if additional shares of Common Stock are required to be added
to the Transfer Agent Reserve pursuant to subsection (i) immediately above, the
Company shall immediately give written instructions to the Transfer Agent to
cause the Transfer Agent to set aside and increase the Transfer Agent Reserve by
the necessary number of shares of Common Stock; and
 
(vi) no less frequently than quarterly, the Company shall certify in writing to
the Holder (1) the correctness of the Company’s Transfer Agent Reserve
Calculation and (2) that either (A) the Company has instructed the Transfer
Agent to increase the Transfer Agent Reserve in accordance with the terms
hereof, or (B) there was no need to increase the Transfer Agent Reserve, in
either case consistent with the Transfer Agent Reserve Calculation.
 
For the avoidance of any doubt, the requirements of this Section 5.2(bb) are
material to this Agreement and any violation or breach thereof by the Company
shall constitute a default under this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
6.            TRANSFER AGENT INSTRUCTIONS.
 
6.1.  The Company warrants that, with respect to the Securities, other than the
stop transfer instructions to give effect to Section 5.1(a) hereof, it will give
the Transfer Agent no instructions inconsistent with the Transfer Agent Letter.
Except as required by Sections 5.1(a) and 5.1(b) of this Agreement and the
Transfer Agent Letter, the Shares shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the other Transaction Documents.  Nothing in this Section shall affect in
any way the Buyer’s obligations and agreement to comply with all applicable
securities laws upon resale of the Securities.  If the Buyer provides the
Company with an opinion of counsel reasonably satisfactory to the Company that
registration of a resale by the Buyer of any of the Securities in accordance
with clause (1)(B) of Section 5.1(a) of this Agreement is not required under the
1933 Act or upon request from a Holder while an applicable registration
statement is effective, the Company shall (except as provided in clause (2) of
Section 5.1(a) of this Agreement) permit the transfer of the Securities and, in
the case of the Conversion Shares, use its best efforts to cause the Transfer
Agent to promptly transmit to the Holder such Conversion Shares.
 
6.2.  Delay in Issuing Shares.
 
(a)        The Company understands that a delay in the delivery of Conversion
Shares, whether on conversion of all or any portion of the Note and/or in
payment of accrued interest, beyond the relevant Delivery Date could result in
economic loss to the Holder. As compensation to the Holder for such loss, in
addition to any other available remedies in the Transaction Documents or at law
or equity, the Company shall pay late payments to the Holder for late delivery
of the Conversion Shares in accordance with the following schedule (where “No.
Trading Days Late” is defined as the number of Trading Days beyond three (3)
Trading Days after the Delivery Date):
 

   
Late Payment for Each $10,000.00
No. Trading Days Late
 
 of Principal or Interest Being Converted
     
1
 
$100.00
2
 
$200.00
3
 
$300.00
4
 
$400.00
5
 
$500.00
6
 
$600.00
7
 
$700.00
8
 
$800.00
9
 
$900.00
10
 
$1,000.00
>10
 
$1,000.00 + $200.00 for each Trading Day Late beyond 10 days

 
 
19

--------------------------------------------------------------------------------

 
 
As elected by the Holder, the amount of any payments incurred under this
Section 6.2(a) shall either be automatically added to the principal balance of
the Note or otherwise paid by the Company in immediately available funds upon
demand. Nothing herein shall limit the Holder’s right to pursue additional
damages for the Company’s failure to issue and deliver the Conversion Shares to
the Holder within a reasonable time.  Furthermore, in addition to any other
remedies which may be available to a Holder, in the event that the Company fails
for any reason to effect delivery of such Conversion Shares within three (3)
Trading Days after the Delivery Date, the Holder will be entitled to revoke the
Conversion Notice by delivering a notice to such effect to the Company prior to
such Holder’s receipt of the relevant Conversion Shares, whereupon the Company
and the Holder shall each be restored to their respective positions immediately
prior to delivery of such Conversion Notice; provided, however, that any
payments contemplated by this Section 6.2(a) which have accrued through the date
of such revocation notice shall remain due and owing to the Holder
notwithstanding such revocation.
 
(b)        If, by the third Trading Day after the relevant Delivery Date, the
Company fails for any reason to deliver the Conversion Shares, but at any time
after the Delivery Date, the Holder purchases, in an arm’s-length open market
transaction or otherwise, shares of Common Stock (the “Covering Shares”) in
order to make delivery in satisfaction of a sale of Common Stock by the Holder
(the “Sold Shares”), which delivery such Holder anticipated to make using the
shares of Common Stock to be issued upon such conversion or exercise (a
“Buy-In”), the Holder shall have the right to require the Company to pay to the
Holder, in addition to and not in lieu of the amounts contemplated in other
provisions of the Transaction Documents, including, but not limited to, the
provisions of the immediately preceding Section 6.2(a), the Buy-In Adjustment
Amount (as defined below).  The “Buy-In Adjustment Amount” is the amount equal
to the number of Sold Shares multiplied by the excess, if any, of (1) the
Holder’s total purchase price per share (including brokerage commissions, if
any) for the Covering Shares over (2) the net proceeds per share (after
brokerage commissions, if any) received by the Holder from the sale of the Sold
Shares.  The Company shall pay the Buy-In Adjustment Amount to the Holder in
immediately available funds immediately upon demand by the Holder.  By way of
illustration and not in limitation of the foregoing, if the Holder purchases
shares of Common Stock having a total purchase price (including brokerage
commissions) of $11,000.00 to cover a Buy-In with respect to shares of Common
Stock the Holder sold for net proceeds of $10,000.00, the Buy-In Adjustment
Amount which Company will be required to pay to the Holder will be $1,000.00.
 
6.3.      The Company shall assume any fees or charges of the Transfer Agent or
Company Counsel regarding (i) the removal of a legend or stop transfer
instructions with respect to the Securities, and (ii) the issuance of
certificates to or in the name of the Holder or the Holder’s designee or to a
transferee as contemplated by an effective registration
statement.  Notwithstanding the foregoing, it shall be the Holder’s
responsibility to obtain all needed formal requirements (specifically: medallion
guarantee and prospectus delivery compliance) in connection with any electronic
issuance of shares of Common Stock.
 
6.4.      The Holder of the Note shall be entitled to exercise its conversion
privilege with respect to such Note, notwithstanding the commencement of any
case under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”).  In the event the
Company is a debtor under the Bankruptcy Code, the Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of such Holder’s exercise privilege.  The Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of such Note. The Company agrees, without cost
or expense to such Holder, to take or to consent to any and all action necessary
to effectuate relief under 11 U.S.C. §362.
 
7.     CLOSING DATE.
 
7.1.The Closing Date shall occur on the date which is the first Trading Day
after each of the conditions contemplated by Sections 8 and 9 hereof shall have
either been satisfied or been waived by the party in whose favor such conditions
run.
 
7.2. Closing of the purchase and sale of the Securities, which the parties
anticipate shall occur concurrently with the execution of this Agreement, shall
occur at the offices of the Buyer and shall take place no later than 3:00 P.M.,
Eastern Time, or on such day or such other time as is mutually agreed upon by
the Company and the Buyer.
 
 
20

--------------------------------------------------------------------------------

 
 
8.            CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The Company’s
obligation to sell the Securities to the Buyer pursuant to this Agreement on the
Closing Date is conditioned upon and subject to the fulfillment, on or prior to
the Closing Date, of all of the following conditions, any of which may be waived
in whole or in part by the Company:
 
8.1. The execution and delivery of this Agreement and, as applicable, the other
Transaction Documents by the Buyer.
 
8.2. Delivery by the Buyer of good funds as payment in full of an amount equal
to the Purchase Price in accordance with this Agreement.
 
8.3. The accuracy on the Closing Date of the representations and warranties of
the Buyer contained in this Agreement, each as if made on such date, and the
performance by the Buyer on or before such date of all covenants and agreements
of the Buyer required to be performed on or before such date.
 
8.4. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.
 
9.            CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The Buyer’s
obligation to purchase the Securities from the Company pursuant to this
Agreement on the Closing Date is conditioned upon and subject to the
fulfillment, on or prior to the Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by the Buyer:
 
9.1. The execution and delivery of this Agreement, the Security Agreement, the
Request/Release, the Confession, the Transfer Agent Letter, and, as applicable,
the other Transaction Documents by the Company.
 
9.2. The delivery by the Company to the Buyer of the Note, in original form,
duly executed by the Company, in accordance with this Agreement.
 
9.3. A fully executed written consent of directors or secretary’s certificate,
in form acceptable to Buyer in its sole discretion, evidencing the Company’s
approval of the Transaction Documents.
 
9.4. On the Closing Date, each of the Transaction Documents executed by the
Company on or before such date shall be in full force and effect and the Company
shall not be in default thereunder.
 
9.5. The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement and
the other Transaction Documents, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date.
 
9.6. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.
 
 
21

--------------------------------------------------------------------------------

 
 
9.7. From and after the date hereof up to and including the Closing Date, each
of the following conditions will remain in effect: (i) the trading of the Common
Stock shall not have been suspended by the SEC or on the Principal Trading
Market; (ii) trading in securities generally on the Principal Trading Market
shall not have been suspended or limited; (iii) no minimum prices shall been
established for securities traded on the Principal Trading Market; (iv) there
shall not have been any material adverse change in any financial market; and (v)
there shall not have occurred any Material Adverse Effect.
 
9.8. Except for any notices required or permitted to be filed after the Closing
Date with certain federal and state securities commissions, the Company shall
have obtained (i) all governmental approvals required in connection with the
lawful sale and issuance of the Securities, and (ii) all third party approvals
required to be obtained by the Company in connection with the execution and
delivery of the Transaction Documents by the Company or the performance of the
Company’s obligations thereunder.
 
9.9. All corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents and instruments incident to such
transactions shall be reasonably satisfactory in substance and form to the
Buyer.
 
10.           INDEMNIFICATION.
 
10.1. The Company agrees to defend, indemnify and forever hold harmless the
Buyer and its stockholders, directors, officers, managers, members, partners,
Affiliates, employees, and agents, and each Buyer Control Person (collectively,
the “Buyer Parties”) from and against any losses, claims, damages, liabilities
or expenses incurred (collectively, “Damages”), joint or several, and any action
in respect thereof to which the Buyer or any of the other Buyer Parties becomes
subject, resulting from, arising out of or relating to any misrepresentation,
breach of warranty or nonfulfillment of or failure to perform any covenant or
agreement on the part of the Company contained in this Agreement or any of the
other Transaction Documents, as such Damages are incurred. The Buyer Parties
with the right to be indemnified under this Section (the “Indemnified Parties”)
shall have the right to defend any such action or proceeding with attorneys of
their own selection, and the Company shall be solely responsible for all costs
and expenses related thereto.  If the Indemnified Parties opt not to retain
their own counsel, the Company shall defend any such action or proceeding with
attorneys of its choosing at its sole cost and expense, provided that such
attorneys have been pre-approved by the Indemnified Parties, which approval
shall not be unreasonably withheld, and provided further that the Company may
not settle any such action or proceeding without first obtaining the written
consent of the Indemnified Parties.
 
10.2. The indemnity contained in this Agreement shall be in addition to (i) any
cause of action or similar rights of the Buyer Parties against the Company or
others, and (ii) any other liabilities the Company may be subject to.
 
11.           SPECIFIC PERFORMANCE.  The Company and the Buyer acknowledge and
agree that irreparable damage would occur in the event that any provision of
this Agreement or any of the other Transaction Documents were not performed in
accordance with its specific terms or were otherwise breached.  It is
accordingly agreed that the parties (including any Holder) shall be entitled to
an injunction or injunctions, without the necessity to post a bond (except as
specified below), to prevent or cure breaches of the provisions of this
Agreement or any of the other Transaction Documents and to enforce specifically
the terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity; provided, however,
that the Company, upon receipt of a Conversion Notice, may not fail or refuse to
deliver certificates representing shares of Common Stock and the related legal
opinions, if any, or if there is a claim for a breach by the Company of any
other provision of this Agreement or any of the other Transaction Documents, the
Company shall not raise as a legal defense any claim that the Holder or anyone
associated or affiliated with the Holder has violated any provision hereof or
any of the other Transaction Documents or has engaged in any violation of law or
any other claim or defense, unless the Company has first posted a bond for one
hundred fifty percent (150%) of the principal amount and, if relevant, then
obtained a court order specifically directing it not to deliver such
certificates to the Holder. The proceeds of such bond shall be payable to the
Holder to the extent that the Holder obtains judgment or its defense is
recognized.  Such bond shall remain in effect until the completion of the
relevant proceeding and, if the Holder appeals therefrom, until all such appeals
are exhausted.  This provision is deemed incorporated by reference into each of
the Transaction Documents as if set forth therein in full.
 
 
22

--------------------------------------------------------------------------------

 
 
12.           OWNERSHIP LIMITATION. If at any time after the Closing, the Buyer
shall or would receive shares of Common Stock in payment of interest or
principal under the Note or upon conversion of the Note, so that the Buyer
would, together with other shares of Common Stock held by it or its Affiliates,
hold by virtue of such action or receipt of additional shares of Common Stock a
number of shares exceeding 4.99% of the number of shares of Common Stock
outstanding on such date (the “Maximum Percentage”), the Company shall not be
obligated and shall not issue to the Buyer shares of Common Stock which would
exceed the Maximum Percentage, but only until such time as the Maximum
Percentage would no longer be exceeded by any such receipt of shares of Common
Stock by the Buyer. Notwithstanding the forgoing, at such times that the Market
Capitalization (defined below) of the Common Stock is less than $5,000,000, the
term “4.99%” shall be replaced in the preceding sentence with “9.99%”. For
purposes of this Agreement, the term “Market Capitalization of the Common Stock”
shall mean the product equal to (i) the average VWAP (as defined in the Note) of
the Common Stock for the immediately preceding thirty (30) Trading Days,
multiplied by (ii) the aggregate number of outstanding shares of Common Stock as
reported on the Company’s most recently filed Form 10-Q or Form 10-K. The
foregoing limitations are enforceable, unconditional and non-waivable and shall
apply to all Affiliates and assigns of the Buyer. Upon the Buyer’s written
request, and for so long as the Buyer and/or its Affiliates own Common Stock or
rights to acquire Common Stock, the Company shall post within five (5) Trading
Days of such written request the then current number of issued and outstanding
shares of its capital stock to at least one of the following: (i) the Company’s
web site, or (ii) http://www.otcmarkets.com/stock/CBAI/company-info. The Company
understands that its failure to so post its shares outstanding could result in
economic loss to the Holder.  As compensation to the Holder for such loss, in
addition to any other available remedies in the Transaction Documents or at law
or equity, the Company shall pay the Holder a late fee of $500.00 per calendar
day for each calendar day that the Company fails to comply with the foregoing
obligation to post its shares outstanding.  As elected by the Holder, the amount
of any late fees incurred under this Section 12 shall either be automatically
added to the principal balance of the Note or otherwise paid by the Company in
immediately available funds upon demand.
 
13.           MISCELLANEOUS. The Company and the Buyer hereby agree that the
provisions of this Section 13 shall apply to this Agreement and all of the
Transaction Documents.
 
13.1. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Utah for contracts to be wholly performed in such state and
without giving effect to the principles thereof regarding the conflict of
laws.  Each party hereto hereby (i) consents to and submits to the jurisdiction
of any state or federal court sitting in Salt Lake County, Utah in connection
with any dispute or proceeding arising out of or relating to this Agreement,
(ii) agrees that all claims in respect of any such dispute or proceeding may be
heard and determined in any such court, (iii) expressly submits to the personal
jurisdiction and venue of any such court for the purposes hereof, and (iv)
waives any claim of improper venue and any claim or objection that such courts
are an inconvenient forum or any other claim or objection to the bringing of any
such proceeding in such jurisdictions or to any claim that such venue of the
suit, action or proceeding is improper. Each party hereto hereby irrevocably
consents to the service of process of any of the aforementioned courts in any
such proceeding by the mailing of copies thereof by overnight courier (e.g.,
FedEx) or certified mail, postage prepaid, to its address as set forth herein,
such service to become effective ten (10) days after such mailing.
 
13.2. Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto. Except as otherwise expressly provided herein, no Person
other than the parties hereto and their successors and permitted assigns is
intended to be a beneficiary of this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
13.3. Pronouns.  All pronouns and any variations thereof in this Agreement refer
to the masculine, feminine or neuter, singular or plural, as the context may
permit or require.
 
13.4. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Agreement (or
its signature page thereof) will be deemed to be an executed original thereof.
 
13.5. Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
13.6. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.
 
13.7. Entire Agreement. This Agreement, together with the other Transaction
Documents, constitutes and contains the entire agreement between the parties
hereto, and supersedes all prior oral or written agreements and understandings
between Buyer, Company, their affiliates and persons acting on their behalf with
respect to the matters discussed herein, and this Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither Company nor Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.
 
13.8. Amendment. Any amendment, supplement or modification of or to any
provision of this Agreement, shall be effective only if it is made or given by
an instrument in writing (excluding any email message) and signed by Company and
Buyer.
 
13.9. No Waiver. No forbearance, failure or delay on the part of a party hereto
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver of any provision of this Agreement
shall be effective (i) only if it is made or given in writing (including an
email message) and (ii) only in the specific instance and for the specific
purpose for which made or given.
 
13.10. Currency. All dollar amounts referred to or contemplated by this
Agreement or any other Transaction Documents shall be deemed to refer to US
Dollars, unless otherwise explicitly stated to the contrary.
 
13.11. Assignment. Notwithstanding anything to the contrary herein, the rights,
interests or obligations of the Company hereunder may not be assigned, by
operation of law or otherwise, in whole or in part, by the Company without the
prior written consent of the Buyer, which consent may be withheld at the sole
discretion of the Buyer; provided, however, that in the case of a merger, sale
of substantially all of the Company’s assets or other corporate reorganization,
the Buyer shall not unreasonably withhold, condition or delay such consent. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Buyer hereunder may be assigned by Buyer to a third
party, including its financing sources, in whole or in part.
 
 
24

--------------------------------------------------------------------------------

 
 
13.12. Advice of Counsel. In connection with the preparation of this Agreement
and all other Transaction Documents, the Company, for itself and on behalf of
its stockholders, officers, agents, and representatives acknowledges and agrees
that Buyer’s Counsel prepared initial drafts of this Agreement and all of the
other Transaction Documents and acted as legal counsel to the Buyer only.  The
Company, for itself and on behalf of its stockholders, officers, agents, and
representatives, (i) hereby acknowledges that he/she/it has been, and hereby is,
advised to seek legal counsel and to review this Agreement and all of the other
Transaction Documents with legal counsel of his/her/its choice, and (ii) either
has sought such legal counsel or hereby waives the right to do so.
 
13.13. No Strict Construction. The language used in this Agreement is the
language chosen mutually by the parties hereto and no doctrine of construction
shall be applied for or against any party.
 
13.14. Attorney’s Fees. In the event of any litigation or dispute arising from
this Agreement, the parties agree that the party who is awarded the most money
shall be deemed the prevailing party for all purposes and shall therefore be
entitled to an additional award of the full amount of the attorneys' fees and
expenses paid by said prevailing party in connection with the litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses.  Nothing herein shall restrict or
impair a court's power to award fees and expenses for frivolous or bad faith
pleading.
 
13.15. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY.  THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE,
LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.
 
13.16. Rights and Remedies Cumulative.  All rights, remedies, and powers
conferred in this Agreement and the Transaction Documents are cumulative and not
exclusive of any other rights or remedies, and shall be in addition to every
other right, power, and remedy that Buyer may have, whether specifically granted
in this Agreement or any other Transaction Document, or existing at law, in
equity, or by statute; and any and all such rights and remedies may be exercised
from time to time and as often and in such order as the Buyer may deem
expedient.
 
13.17. Further Assurances. Each party shall do and perform or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
 
25

--------------------------------------------------------------------------------

 
 
13.18. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of:
 
(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile or electronic mail transmission,
 
(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or
 
(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,
 
in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) calendar days’ advance written notice similarly given to each of the
other parties hereto):


If to the Company:


Cord Blood America, Inc.
Attn: Joseph R. Vicente and Stephen Morgan
1857 Helm Drive
Las Vegas, NV 89119


If to the Buyer:


Tonaquint, Inc.
Attn: John M. Fife
303 East Wacker Drive, Suite 1200
Chicago, Illinois  60601


with a copy to (which shall not constitute notice):


Carman Lehnhof Israelsen LLP
Attn: Jonathan K. Hansen
4626 North 300 West, Suite 160
Provo, Utah 84604
Telephone: 801.922.5000
 
 
26

--------------------------------------------------------------------------------

 


13.19. Survival of Representations and Warranties. All of the representations
and warranties made herein shall survive the execution and delivery of this
Agreement for the maximum time allowable by applicable law.
 
13.20. Cross Default. Any Event of Default (as defined in the Note) shall be
deemed a default under this Agreement. Upon such a default of this Agreement by
the Company, the Buyer shall have all those rights and remedies available at law
or equity, including without limitation those remedies set forth in the Note.
 
13.21. Replacement of the Note. Subject to any restrictions on or conditions to
transfer set forth in the Note, the Holder of the Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s principal corporate office, and promptly thereafter and at the
Company’s expense, except as provided below, receive in exchange therefor one or
more new secured convertible promissory note(s), each in the principal amount
requested by such Holder, dated the date to which interest shall have been paid
on the Note so surrendered or, if no interest shall have yet been so paid, dated
the date of the Note so surrendered and registered in the name of such person or
persons as shall have been designated in writing by such Holder or its attorney
for the same principal amount as the then unpaid principal amount of the Note so
surrendered. As applicable, upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of the Note and (i) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it; or (ii) in the case of mutilation, upon
surrender thereof, the Company, at its expense, will execute and deliver in lieu
thereof a new secured convertible promissory note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note and dated the date to which interest shall have been paid on
the Note or, if no interest shall have yet been so paid, dated the date of the
Note.
 
14.   SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES. The Company’s and
the Buyer’s covenants, agreements, representations and warranties contained
herein shall survive the execution and delivery of this Agreement and the other
Transaction Documents and the Closing hereunder, and shall inure to the benefit
of the Buyer and the Company and their respective successors and permitted
assigns.
 
 
 
[Remainder of the page intentionally left blank; signature page to follow]
 
27

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Agreement to be duly executed on its behalf (if an entity, by one of its
officers thereunto duly authorized) as of the date first above written.
 

PURCHASE PRICE:     $1,120,000               [ex101.jpg]  

 
 
[Signature Page To Securities Purchase Agreement]
 
 
28

--------------------------------------------------------------------------------

 
 


ATTACHMENTS:
   
ANNEX I  
WIRE INSTRUCTIONS
ANNEX II  
NOTE
ANNEX III  
SECURITY AGREEMENT
ANNEX IV  
CONFESSION
ANNEX V  
TRANSFER AGENT LETTER

 
 
 
29

--------------------------------------------------------------------------------